Citation Nr: 1456173	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In April 2014, the issue was remanded by the Board for further development of the evidence.  The case has been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Board's April 2014 remand, the Veteran contends that service connection is warranted for chronic sinusitis as a result of his exposure to JP-4 aviation fuel during service.  Service treatment records (STRs) show that the Veteran was treated in service in 1966 for nasal discharge and an upper respiratory infection and that on examination for separation from service he complained of having or having had hay fever.  Pansinusitus is first noted in the record in private treatment records dated in October 1983.  In a May 2012 statement, a private physician indicated that there was a possible relationship between the Veteran's exposure to jet fuel in service and the development of sinusitis.  In August 2014, the Veteran was evaluated by VA.  At that time, the examiner rendered an opinion that it was less likely than not that the current sinusitis was related to service.  The rationale provided was that there was a gap in treatment from service to 1983.  The examiner did not comment on the contention that the current sinusitis is related to jet fuel exposure during service.  It is noted that the Veteran did work as an aircraft mechanic while he was in service.  The Veteran's representative has argued that the rationale provided by the VA examiner in August 2014 was inadequate for rating purposes.  As the examiner did not comment on the Veteran's contentions regarding exposure to JP-4, the Board agrees.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the examiner who conducted the August 2014 examination to render a supplemental opinion.  The claims folder should be made available for review.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any sinus disorder, to include sinusitis, is related to service, including the episodes described in the Veteran's STRs, or to exposure to aviation fuel in service.  If the examiner who conducted the August 2014 examination is not available, or the August 2014 examiner so desires, the Veteran should be scheduled for another VA examination.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

